Citation Nr: 0014345	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  95-07 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to restoration of a 60 percent evaluation, and to 
a disability evaluation in excess thereof, for a below-knee 
amputation of the right leg, currently evaluated as 40 
percent disabling.  

Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder.  

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a shell fragment wound of the right 
forearm, to include entitlement to a separate compensable 
evaluation for a residual scar of the volar aspect of the 
forearm.  

Entitlement to a disability evaluation in excess of 10 
percent for traumatic arthritis of the right knee.  

Entitlement to a disability evaluation in excess of 10 
percent for traumatic arthritis of the right hip.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to September 
1969.  His decorations include the Combat Action Ribbon and 
the Purple Heart Medal with Oak Leaf Cluster.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in April 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, for additional development.  The 
claims file was transferred to the jurisdiction of the RO in 
Nashville, Tennessee, in September 1997 after the veteran 
moved to that state.  The veteran failed to report for VA 
examinations scheduled in October and November 1997 in 
conjunction with his claims for increase.  Thereafter, the RO 
continued its prior evaluations.  The matter is now before 
the Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained to the extent 
possible.  

2.  A rating decision dated in July 1990, which implemented a 
Board decision of the previous month, increased the 
evaluation for a below-knee amputation of the right leg to 60 
percent disabling under Diagnostic Code 5164, effective from 
March 7, 1988, the date of outpatient treatment showing that 
the veteran was having trouble with his stump breaking down.  

3.  A rating decision dated in November 1994 reduced the 
evaluation for the right below-knee amputation to 40 percent 
disabling under Diagnostic Code 5165, effective from February 
1, 1995.  

4.  Material improvement in the veteran's service-connected 
right below-knee amputation was shown under the ordinary 
conditions of life prior to February 1, 1995.  

5.  The service-connected right below-knee amputation is 
improvable by a prosthesis controlled by natural knee action.  

6.  The rating criteria for evaluating mental disorders that 
became effective November 7, 1996, are not more favorable to 
the veteran in this case.  

7.  The service-connected post-traumatic stress disorder is 
productive of no more than definite social and industrial 
impairment.  

8.  The veteran failed to report without good cause for VA 
examinations scheduled in October and November 1997 in 
conjunction with his claims for increase.  

9.  The veteran has a scar of the volar aspect of the right 
forearm that is not shown to be adherent and that is tender 
and painful on objective demonstration.  

10.  The service-connected right knee disability is 
manifested by arthritis visualized in the knee joint with 
loss of 20 degrees of knee flexion and slight functional 
impairment of the knee.  

11.  The service-connected right hip disability is manifested 
by arthritis visualized in the right hip joint, with normal 
extension and flexion of the hip but with significant 
limitation of internal and external rotation of the hip.  


CONCLUSIONS OF LAW

1.  Restoration of a 60 percent evaluation for a below-knee 
amputation of the right leg, effective from February 1, 1995, 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5164 (1999).  

2.  The criteria for an evaluation in excess of 40 percent 
for a below-knee amputation of the right leg from February 1, 
1995, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5164, 5165 (1999).  

3.  The criteria for an evaluation in excess of 30 percent 
for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996).  

4.  An evaluation in excess of 10 percent for residuals of a 
shell fragment wound of the right forearm (other than a scar 
of the volar aspect of the forearm) is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.655 
(1999).  

5.  The criteria for a separate 10 percent evaluation for a 
superficial scar of the volar aspect of the right forearm, 
residual of a shell fragment wound, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999).  

6.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  

7.  The criteria for a separate 10 percent evaluation for 
slight impairment of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  

8.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right hip have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This case was remanded by the Board in April 1997 for further 
medical evaluation, but the veteran failed to report for 
examinations scheduled in conjunction with his claims for 
increase in October and November 1997.  Under the 
circumstances of this case, the Board will address the issues 
on appeal on the evidence of record.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Factual Background

The record shows that in June 1969, the veteran sustained a 
traumatic amputation of his right leg below the knee as a 
result of an enemy booby trap while serving in the Republic 
of Vietnam.  He received initial debridement and irrigation 
on the day of injury and was later transferred to Guam, 
where, about six days following the injury, he underwent 
revision of the traumatic amputation and delayed primary 
closure of the wounds.  A postoperative note at that time 
shows that he also had multiple shrapnel wounds of the right 
forearm.  He was transferred to a service hospital in the 
United States in July 1969.  On admission, he complained of 
pain in the right stump.  An examination revealed an 
incompletely healed amputation stump of the right leg below 
the knee.  The stump measured eight inches in length from the 
joint line to the end of the stump.  Prosthetic fitting was 
not accomplished, but it was felt that the stump level would 
permit satisfactory prosthetic fitting.  X-rays of the right 
knee in July 1969 showed one metallic particle measuring 
about half a centimeter in size within the soft tissue 
distally.  The examination also revealed multiple small 
healed traumatic wounds of the right forearm.  It was the 
opinion of the Medical Evaluation Board in July 1969 that the 
veteran should be transferred to a VA hospital staffed for 
prosthetic care.  

The veteran was hospitalized at a VA facility from August to 
October 1969.  It was reported that the stump was not swollen 
and was well healed.  The scar was not adherent.  The range 
of motion of the right knee was from zero to 130 degrees.  
The veteran had no contractures.  He was placed in an 
immediate-fitting plaster prosthesis, and gait training was 
begun.  At the time of discharge from the hospital, he was 
walking quite well with a pair of crutches.  

On VA examination in June 1972, it was reported that the 
veteran was a draftsman who leaned on his right forearm a lot 
in his work.  The wound of the volar aspect of the forearm 
was tender to palpation at its distal portion.  An 
examination revealed a 1/4-inch scar at the ulnar border of the 
distal part of the right forearm just above the wrist.  There 
was also a 3/4-scar asymptomatic scar on the volar aspect of 
the midportion of the forearm.  A symptomatic scar that was 1 
3/4-inches long by 3/8 of an inch wide was located on the volar 
aspect of the junction of the proximal and middle thirds of 
the forearm.  Although this scar was without particular 
underlying involvement, it was tender in the distal part to 
deep pressure.  

The veteran estimated that he had lost about two weeks from 
work during the previous year due to the right below-knee 
amputation because it had become swollen.  He had been having 
some hurting sensation in the stump, which was due to the 
need for limb adjustment.  The right below-knee amputation 
showed a 7-inch stump with excellent healing and "nice" 
conical shape and normal knee control.  Some adjustment was 
needed in the prosthesis, which, it was felt, could be 
accomplished by the vendor.  

X-rays of the right knee showed an approximately 20-
centimeter length of the proximal tibia and a lesser length 
of the fibula.  There was generalized osteoporosis.  The soft 
tissue stump was seen and was unremarkable.  It was felt that 
a somewhat radiopaque density was seen on the lateral aspect 
of the fibula.  This did not appear to be an artifact.  The 
joint space itself was normal.  The radiologist's impression 
was below-knee amputation with satisfactory stump.  Although 
there was the suggestion of a radiopaque foreign body in the 
lateral aspect of the fibula, the foreign body did not 
protrude into the bony substance of the fibula.  

X-rays of the right forearm showed two radiopaque metallic 
fragments on the medial aspect within the soft tissue; the 
bony structures were intact.  

The diagnoses were multiple healed shell fragment wound scars 
with foreign bodies, and right below-knee amputation.  



A.  Right below-knee amputation

The veteran contends that he is entitled to restoration of 
his 60 percent evaluation because his condition has not 
improved.  He maintains that he is able to wear his right 
lower extremity prosthesis only for a few hours a day.  He 
thus contends that even though his stump is not as painful as 
it used to be, improvement under the normal conditions of 
life has not been demonstrated.  

Service connection was established for a below-knee 
amputation of the right leg by a rating decision dated in 
October 1969.  A 40 percent evaluation was granted under 
Diagnostic Code 5165, effective from separation from service.  
The veteran was advised of this determination, but he did not 
appeal the rating assigned.  The 40 percent rating remained 
in place until a Board decision dated in June 1990 increased 
the evaluation to 60 percent disabling under Diagnostic Code 
5164 for an amputation not improvable by a prosthesis 
controlled by natural knee action, subject to the provisions 
of 38 C.F.R. § 4.68 (amputation rule).  The RO implemented 
this decision the following month, assigning an effective 
date for the evaluation of March 7, 1988, the date of 
outpatient treatment that showed that the veteran was having 
trouble with his stump breaking down.  

Following a VA examination in February 1994, however, the RO 
proposed to reduce the service-connected evaluation from 60 
to 40 percent disabling and so advised the veteran in a 
letter dated in June 1994.  The veteran submitted additional 
evidence and gave sworn testimony opposing the reduction 
before a hearing officer at the St. Petersburg RO in October 
1994, but the reduction was effectuated by a rating decision 
dated in November 1994.  The effective date of the reduction 
was established as February 1, 1995, when the right leg 
amputation would again be rated under Diagnostic Code 5164.  

Where, as here, a disability rating has continued at the same 
level for five years or more, the requirements of 38 C.F.R. § 
3.344(a) and (b) must be satisfied.  38 C.F.R. § 3.344(c).  
The duration of a rating is measured from the effective date 
assigned that rating until the effective date of the actual 
reduction.  Brown v. Brown, 5 Vet. App. 413, 418 (1993).  
Where a rating has been reduced without observance of the 
applicable law and regulations, the rating is void ab initio 
and must be set aside as not in accordance with law.  Id. at 
422.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens 
v. Brown, 7 Vet. App. 320, 325 (1995).  Furthermore, a claim 
as to whether a rating reduction was proper must be resolved 
in the veteran's favor unless the Board concludes that the 
preponderance of the evidence is against the claim.  Brown, 5 
Vet. App. at 422.  

Under the rating schedule, amputation of a leg warrants a 60 
percent evaluation when the nature of the amputation is such 
that the disability is not improvable by a prosthesis 
controlled by natural knee action.  38 C.F.R. § 4.71a, 
Diagnostic Code 5164.  

Amputation of a leg warrants a 40 percent evaluation when the 
level of amputation is such as to permit a prosthesis to be 
worn.  38 C.F.R. § 4.71a, Diagnostic Code 5165.  

On VA orthopedic examination in July 1988, the veteran 
complained of difficulty with the prosthetic fit of his right 
below-knee amputation secondary to recurrent breakdown of the 
skin over the distal aspect of the stump with associated 
tenderness along the posteromedial border of the amputation.  
He also complained of intermittent swelling of the right knee 
and difficulty standing for prolonged periods of time or with 
walking long distances.  On examination, there was a 1+ 
effusion of the right knee without gross instability of the 
knee.  The range of motion of the right knee was from zero to 
95 degrees.  There was redness over the distal aspect of the 
stump with no evidence of breakdown at the time of 
examination.  There was tenderness over the posteromedial 
aspect of the stump with a positive Tinel's sign in the area.  
X-rays of the right knee and stump revealed early 
osteoarthritic changes of the knee that were considered 
consistent with post-traumatic arthritis of the knee 
secondary to trauma of the right lower extremity and 
associated below-knee amputation.  The pertinent impression 
was right below-knee amputation with difficulty with 
posteromedial neuroma and early post-traumatic arthritis of 
the knee, as well as restricted range of motion of the knee 
associated with the amputation.  The examiner remarked that 
the veteran had a moderate-to-severe amount of difficulty 
with his right below-knee amputation with his prosthetic fit 
and with wearing the prosthesis for prolonged periods of 
time.  The examiner noted that the veteran, with recurrent 
breakdown of his skin and also with his posteromedial 
neuroma, would have to limit the amount of time that he wore 
his prosthesis on a daily basis.  This, the examiner said, 
would prevent the veteran from walking long distances, or 
standing and wearing his prosthesis for prolonged periods of 
time, and was consistent with his history of difficulty with 
his employment as a car salesman and his ability to ambulate 
long distances.  

A letter dated in January 1989 from the veteran's private 
orthopedic surgeon also noted that attempts at obtaining a 
properly fitting prosthesis had been unsuccessful and that 
the veteran had lost 60 degrees of flexion of the right knee.  
The physician noted that the veteran had been examined in his 
office earlier that month.  The physician stated that he had 
reviewed the July 1988 VA examination report and was in 
essential agreement with those findings.  

It was on this basis that the Board in June 1990 increased 
the evaluation to 60 percent under Diagnostic Code 5164.  

The issue now is whether there has been material improvement 
in the veteran's condition under the ordinary conditions of 
life.  The Board concludes that there has been significant 
improvement under the ordinary conditions of life, especially 
respecting the fit of the prosthesis, which the veteran 
himself has said is now satisfactory.  Moreover, as indicated 
below, the more recent medical evidence indicates that the 
tip of the amputation stump is not tender to palpation.  The 
Board therefore finds that the preponderance of the evidence 
supports the rating reduction implemented by the RO in 
November 1994.  

When his right below-knee amputation stump was examined by VA 
in February 1994, however, it was reported that the veteran 
had had no major difficulties with his right lower extremity 
prosthesis that he had now had for 14 months.  Indeed, his 
chief complaint was "increasing pain in the anterior aspect 
of the right hip" and some crepitus in the region of the 
right knee.  On examination, he stood erect with no list.  
His pelvis was symmetrical.  His prosthesis compensated for 
the loss of his right lower leg.  The examiner remarked that 
he had a very satisfactory below-the-knee prosthesis and that 
he walked with a barely perceptible limp.  Examination of the 
stump showed tenderness at the end of the stump but no other 
gross problems.  The pertinent diagnosis was below-knee 
amputation with adequate stump and satisfactory prosthesis.  

A VA orthopedic examination at that time noted that the 
veteran had had 5 or 6 prostheses over the previous 25 years.  
The veteran stated that the latest one was perfectly 
satisfactory.  He claimed no problem with the condition of 
the stump or of his prosthesis.  It was reported that he had 
worked as a car salesman since leaving service and that he 
was discharged from his last place of employment because of 
low productivity, which the veteran attributed to his 
ambulatory impairment.  Examination showed that the veteran 
had a fairly normal gait "without a significantly 
perceptible limp."  After removal of the prosthesis from the 
amputation stump, the skin was pink, and no unusual scar 
formation was seen.  There were no pressure sores.  The tip 
of the stump was not tender to palpation.  The stump extended 
eight inches below the right knee joint.  There was no 
perceptible atrophy of the right thigh musculature.  The 
diagnosis was right below-knee amputation in 1969 with post-
traumatic arthritis of the right hip and knee secondary to 
abnormal gait and weight bearing caused by the amputation and 
prosthetic use.  

The veteran testified in October 1994 that he did not wear 
his prosthesis constantly and only used it two to three hours 
a day.  He said that the prosthesis was not a problem when he 
wore it for only that short period of time but that after he 
wore it seven to 14 hours a day, it would tend to aggravate 
his stump and result in breakdown.  When this occurred, he 
used an ointment that he rubbed on his stump, which takes a 
few days to heal.  

At his hearing, the veteran submitted a statement dated in 
September 1994 from Joseph J. DiBartolo, M.D., a private 
board certified orthopedic surgeon.  However, Dr. DiBartolo 
indicated that the veteran's problems were mostly concerned 
with developing arthritis in the right knee, hip and 
sacroiliac joint and not specifically with the veteran's 
amputation stump or prosthesis.  

Also before the rating board in November 1994 was Dr. 
DiBartolo's report of examination of the veteran in December 
1993 that also noted the veteran's burgeoning arthritic 
problems with his right hip, knee and sacroiliac joint.  The 
veteran then walked with a mild "anthralgic" gait favoring 
the right leg, but his neurovascular status at his right 
below-knee stump was normal.  The pertinent diagnosis was 
status post below-knee amputation of the right leg.  

The Board has reviewed the entire record of examinations and 
the medical history in this case and finds that the rating 
reduction was based on examinations that, taken together, 
were as full and complete as the examinations on which the 
increased rating was predicated.  38 C.F.R. § 3.344(a).  The 
Board notes that the pertinent regulation provides that 
"[r]atings on account of diseases subject to temporary or 
episodic improvement . . . will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated."  Id.  (Emphasis added.)  
This portion of the regulation does not apply in this case 
because the service-connected disability is a consequence of 
injury, not disease.  However, 38 C.F.R. § 3.344(a) provides, 
more generally, that though material improvement in the 
"physical or mental condition" is clearly reflected, the 
originating agency must consider "whether the evidence makes 
it reasonably certain that the improvement will be maintained 
under the ordinary conditions of life."  

Applying the latter provision, the Board observes that while 
the veteran clearly has some continuing problems with his 
prosthesis, the record before the rating board clearly showed 
that the nature of the veteran's right below-knee amputation 
was such that it was improvable by a prosthesis controlled by 
natural knee action.  38 C.F.R. § 4.71a, Diagnostic Code 
5164.  On orthopedic examination in February 1994, the 
veteran had nearly full range of motion of the right knee, 
with zero degrees of extension and 120 degrees of flexion.  
The range of motion of the right knee on examination in July 
1988 was only zero to 95 degrees.  Material improvement was 
clearly shown.  The Board notes that the normal range of 
motion of the knee is from zero to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (1999).  

Although the veteran had lost his job the year before the 
rating board acted, it is clear from the medical evidence 
before the rating board that this was due in no small measure 
to orthopedic residuals resulting from the right below-knee 
amputation but not directly attributable to the stump and 
prosthesis for the stump.  The fact that the veteran had 
worked for many years with ill-fitting prostheses and the 
fact that, by 1994, he had acquired a prosthesis with a 
satisfactory fit suggests that the material improvement shown 
would be sustained under the ordinary conditions of life.  

Although additional private medical evidence was received 
following the rating reduction, none of that evidence shows 
that an evaluation in excess of the 40 percent rating 
currently assigned under Diagnostic Code 5165 is warranted.  

Although Dr. DiBartolo testified in a private deposition in 
November 1994 (which was not received until March 1995) that 
the residuals of the right below-knee amputation rendered it 
difficult for the veteran to use a prosthesis effectively 
without obligatory assistive devices such as a cane, crutch 
or walker, he also said that this was due to neurologic 
complications affecting the back, as well as problems with 
his right knee, hip and right arm.  It is important to note, 
however, that the rating criteria require that the service-
connected right below-knee amputation not be improvable by a 
prosthesis controlled by natural knee action.  The fact that 
the veteran might require the use of the cane does not mean 
that his amputation would not also be improved by a 
prosthesis controlled by natural knee action.  Thus, an 
increased rating on this basis is not warranted.  

Moreover, the veteran's failure to report without good cause 
for VA rating examinations scheduled in October and November 
1997 require the Board to deny the claim now.  See 38 C.F.R. 
§ 3.655 (if a veteran fails to report without good cause for 
a VA examination scheduled in conjunction with a claim for 
increase, "the claim shall be denied.")  

The Board concludes that the preponderance of the evidence is 
against restoration of the previously assigned 60 percent 
rating for residuals of a right below-knee amputation and 
against a rating in excess of the currently assigned 40 
percent rating for that disability.  38 U.S.C.A. § 5107(b).  

B.  Post-traumatic stress disorder

The record shows that the veteran's original claim for 
service connection for post-traumatic stress disorder was 
received in June 1994 and was granted by a rating decision 
dated the following March.  A 10 percent evaluation was 
assigned under Diagnostic Code 9411, effective from June 30, 
1994, the date of receipt of the claim for service 
connection.  The veteran disagreed with this evaluation.  
Following further medical evaluation, a rating decision dated 
in March 1996 increased the rating to 30 percent disabling, 
effective from June 30, 1994.  

The veteran's claim for a higher evaluation for post-
traumatic stress disorder is an original claim that was 
placed in appellate status by his disagreement with the 
initial rating award.  Furthermore, as held in AB v. Brown, 6 
Vet. App. 35, 38 (1993), "on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation. 
. . . "  The distinction between an original rating and a 
claim for an increased rating may be important, however, in 
terms of determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous and in 
identifying the underlying notice of disagreement and whether 
VA has issued a statement of the case or supplemental 
statement of the case.  

In these circumstances, the rule in Francisco v. Brown, 7 
Vet. App. at 58, ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance"), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings may be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

Under the rating formula for neurotic disorders in effect 
prior to November 7, 1996, a 30 percent evaluation was for 
application when there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment; a 50 percent evaluation was warranted 
when the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment; a 
70 percent evaluation was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and when psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent schedular evaluation required that 
the attitudes of all contacts except the most intimate have 
been so adversely affected as to have resulted in virtual 
isolation in the community and that there have been totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior; the individual must have been demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, Code 9411 
(effective prior to November 1997).  Although poor contact 
with other human beings may be indicative of emotional 
illness, social inadaptability was evaluated only as it 
affected industrial adaptability.  38 C.F.R. § 4.129 
(effective prior to November 7, 1996).  

A 30 percent evaluation under Diagnostic Code 9411, as 
amended, contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Under Diagnostic Code 9411, a 50 percent evaluation 
contemplates occupational and social contemplates with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9411.  

It is apparent from a review of the rating criteria set forth 
above that the criteria in effect prior to November 7, 1996, 
were significantly more general than those effective on and 
after that date.  Following a review of the record, the Board 
believes that the old rating criteria are more favorable to 
the veteran in this case because they give a somewhat greater 
scope for a higher rating vis a vis the veteran's symptom 
complex.  Those criteria will therefore be used to rate the 
veteran's service-connected psychiatric disorder.  See 
VAOPGCPREC 3-2000; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991) (where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so).  

The record shows that the veteran was examined by VA for 
compensation purposes in October and December 1994.  These 
examinations revealed that the veteran described his spirits 
as more up than down.  He said that he felt little 
motivation, had very few friends, lived with his 19-year-old 
son, watched television and read a little.  He reported that 
he thought of his experiences quite often, more so recently 
because there had been so much news of the conflict in 
Bosnia.  On examination in October 1994, the veteran 
described how his leg was blown off by a landmine.  Prior to 
this injury, he had been wounded twice in his arm.  Among his 
more traumatic recollections was when his group had to guard 
thousands of Vietcong killed in action until intelligence 
groups arrived to take over.  He said that he thought about 
that incident often.  His sleep is sporadic.  He had dreams 
of digging up graves about three or four times a month.  He 
reported that he had been quite disturbed recently by the 
Haiti operation.  He thinks of being back in Vietnam whenever 
the weather got very hot and, at such times, he would become 
very anxious.  He said that he felt "chronologically 
confused" because he had difficulty recalling the names of 
the people whom he knew very well.  He tended to be 
intolerant and to lose patience easily.  He found it 
impossible to involve himself romantically with anyone.  The 
future looked quite bleak to the veteran.  

The veteran further reported that he got up after about two 
or three hours of sleep and that he tended to have a short 
temper.  He also said that he had difficulty concentrating, 
was always on guard, and was particularly careful to have all 
his doors locked.  He reported that he became extremely tense 
whenever there was any noise such as a dish being dropped.  
Although things were not too bad for seven or eight years 
following service because he had a family, he stated that his 
condition had worsened in recent years.  

However, the examinations also disclosed that the veteran was 
neatly dressed, alert and cooperative.  Although he was 
discouraged, he was not pathologically depressed.  Moreover, 
his memory, orientation, insight and judgment were good.  
Despite his relative social isolation, he goes out with 
somebody for a beer.  However, he does not drink to excess.  
No one goes out of his way to bother him.  Despite being more 
down than up, he rarely had death wishes and had never been 
suicidal.  Although it had been previously suggested that he 
seek psychiatric treatment, the veteran had decided to avoid 
this.  Despite a diagnosis of post-traumatic stress disorder, 
he was felt competent to manage financial benefits.  

The VA examiner in October 1994 indicated that the veteran 
was unemployable "at this time."  It was reported that the 
veteran had undergone VA vocational rehabilitation following 
service and had then worked as a draftsman and designer.  
However, it was reported, he tended to be a perfectionist and 
had trouble staying on jobs, having had about 30 in all.  It 
was further reported that he had not worked in more than a 
year "because of his hip and knee and back problems."  

By June 1995, when the veteran was seen at a VA mental 
hygiene clinic, his principal problem was sleep disturbance 
for which medication was prescribed.  When seen at a VA 
outpatient clinic in February 1996, he complained of 
increased symptoms of post-traumatic stress disorder, 
including hyperstartle response, hypervigilance and frequent 
flashbacks.  A mental status examination showed that he was 
well groomed, pleasant and cooperative.  Although his affect 
was blunted, he was stable, alert and fully oriented.  His 
activity and speech were normal.  His medication was changed 
because he was felt to have been overmedicated on his 
previous medication.  

The record since he filed his original claim for service 
connection for post-traumatic stress disorder tends to 
demonstrate that his symptoms of post-traumatic stress 
disorder have been relatively consistent, with some upward 
trend but not a significant one.  Moreover, his 
unemployability has resulted from the combined effects of his 
psychiatric and orthopedic problems, with the latter 
predominating.  Certainly, his unemployability has not been 
primarily a function of his service-connected psychiatric 
disorder, although his social isolation, irritability, 
disturbed sleep, occasional nightmares, and intrusive 
recollections have no doubt contributed to his current 
unemployability.  This, however, is recognized in the grant 
of a total compensation rating based on unemployability due 
to service-connected disabilities, which has been in effect 
since December 1993.  It is notable that in April 1995, the 
Administrative Law Judge for the Social Security 
Administration found the veteran to be unemployable based 
solely on his orthopedic impairments.  

This is not to say that the veteran does not have significant 
psychiatric impairment as a consequence of his post-traumatic 
stress disorder.  Certainly, serious and substantial 
stressors are shown, but the evaluation assigned is based on 
current symptomatology, which in this case does not equal or 
more nearly approximate the considerable social and 
industrial inadaptability necessary for a 50 percent 
evaluation under Diagnostic Code 9411 as in effect prior to 
November 7, 1996.  See 38 C.F.R. § 4.7 (1999).  Of course, it 
is possible that, as the veteran suggests, his symptomatology 
has worsened in recent years.  But his failure to report for 
the scheduled VA examinations requested in the Board's prior 
remand makes it impossible to determine this.  See 38 C.F.R. 
§ 3.655.  In these circumstances, the Board finds that a 
higher evaluation under the criteria in effect prior to 
November 7, 1996, is not warranted.  



C.  Residuals of a shell fragment wound of the right forearm

Service connection was granted for residuals of a shell 
fragment wound of the right forearm with a slightly tender 
scar and retained foreign bodies (RFB's) in a rating decision 
dated in July 1972.  A 10 percent evaluation was assigned 
under Diagnostic Code 5307, effective from May 15, 1972.  The 
veteran was informed of this determination in July 1972 but 
did not appeal the rating assigned.  The Board in June 1990 
denied an increased evaluation for this disability.  

Under the rating schedule, a 10 percent evaluation is 
warranted for moderate injury to Muscle Group VII (muscles 
arising from the internal condyle of the humerus:  Flexors of 
the carpus and long flexors of the fingers and thumb) of the 
major upper extremity.  A 30 percent evaluation requires 
moderately severe injury.  A 40 percent evaluation is 
warranted for severe injury.  38 C.F.R. § 4.73, Diagnostic 
Code 5307.  The function of Muscle Group VII is flexion of 
the wrist and fingers.  Id.  

On VA examination in February 1994, it was reported that 
examination of the right forearm showed multiple scars of no 
real significance and without sign of objective disability 
other than the cosmetic problem of the scars.  These findings 
certainly indicate that the scars resulting from the service-
incurred shell fragment wound are not adherent or ulcerative.  
It is notable, however, that Dr. DiBartolo noted in his 
examination report of September 1994 that the veteran had a 
history of shrapnel wounds of the "left" forearm that 
caused "a considerable amount of aching especially with 
rotational movements of the arm."  Dr. DiBartolo noted that 
the veteran had an arthritic condition of the right 
acromioclavicular joint, as well as a painful elbow with 
lateral epicondylitis, which had not responded to steroid 
injections.  In deposition testimony in November 1994, Dr. 
DiBartolo characterized the arthritis of the right 
acromioclavicular joint as severe and indicated that the 
veteran should have surgery on his shoulder.  

Although minor changes were made to the rating schedule with 
respect to the evaluation of muscle injuries in an amendment 
that became effective in July 1997, these changes did not 
alter the rating criteria or the percentage evaluations 
assigned for muscle injuries.  A version of the rating 
criteria more favorable to the veteran is therefore not 
present in this case.  See Karnas v. Derwinski, 1 Vet. App. 
at 312-13.  However, the paucity of recent findings regarding 
the right forearm shell fragment wound residuals makes it 
difficult to evaluate the disability.  Although the veteran 
gave a history of multiple shell fragment wounds of the right 
forearm on VA examination in February 1994, no findings other 
than those related to the scars were entered.  In order to 
warrant an increased rating, moderately severe injury must be 
shown, but the most recent evidence does not show whether 
there are indications on palpation of the loss of deep fascia 
or muscle substance of the involved muscle group.  See 
38 C.F.R. § 4.56(d)(3)(iii) (1999).  There is no recent 
evidence of loss of normal firm resistance of the involved 
muscles compared with the sound side, nor is there any 
evidence of tests of strength and endurance compared with the 
sound side such as to demonstrate positive evidence of 
impairment.  Id.  While there is some indication of such 
impairment in the evidence of Dr. DiBartolo, this evidence is 
not recent and has not been differentiated from the effects 
on the right upper extremity of the severe degenerative joint 
disease that Dr. DiBartolo stated was present in the 
veteran's right shoulder.  The only relevant evidence 
suggesting the severity of the shell fragment wound is 
against a finding of moderately severe muscle injury; that 
evidence is from the service medical records and initial post 
service VA examination, which fails to show a history of a 
through-and-through or deep penetrating wound of Muscle Group 
VII causing sloughing of soft parts and intermuscular 
scarring or evidence of prolonged hospitalization for 
treatment of the right forearm wounds.  See 38 C.F.R. § 
4.56(d)(3)(i),(ii).  

It was for these reasons that additional examination was 
requested by the Board in its remand of April 1997.  The 
veteran's failure to report without good cause for VA 
examinations scheduled in October and November 1997 in 
conjunction with the claim for increase compels the Board to 
deny an increased rating for this disability under the 
provisions of 38 C.F.R. § 3.655.  

The Board notes, however, that when the veteran was examined 
for compensation purposes by VA in July 1988, his right 
forearm revealed a 1 by 6-centimeter scar over the proximal 
volar aspect of the forearm overlying the muscle belly of the 
flexor carpi ulnaris.  In his deposition testimony in 
November 1994, Dr. DiBartolo stated that the veteran had 
painful scars on his arms and that he had a painful elbow, 
"which is reasonable with shrapnel."  The volar scars do 
not appear to be adherent and to result in limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  Nor is there any evidence that the forearm scars 
are poorly nourished with repeated ulceration such as to 
warrant a compensable evaluation under Diagnostic Code 7803.  
However, the Board finds that there is evidence subsequent to 
the VA examination of February 1994 that the right forearm 
scars, residuals of combat-incurred shrapnel wounds, are 
tender and painful on objective demonstration.  A separate 10 
percent rating is therefore warranted under Diagnostic Code 
7804 in accordance with the holding of the Court of Appeals 
for Veterans Claims in Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  

D.  Traumatic arthritis of the right knee

Service connection was established for traumatic arthritis of 
the right knee as secondary to the service-connected right 
below-knee amputation in a rating decision dated in May 1989.  
A 10 percent evaluation was assigned under Diagnostic Code 
5010, effective from July 13, 1988, the date of a VA 
examination that revealed post-traumatic arthritis in the 
knee and associated it with the amputation.  Although the 
veteran was informed of this determination, he did not appeal 
the rating assigned.  

Traumatic arthritis is rated as for degenerative arthritis 
under Code 5003.  38 C.F.R. § 4.71a, Code 5010.  Under 
Code 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic code, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  However, this 10 percent 
evaluation is combined, not added, under Diagnostic 
Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Code 5003.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f) (1999).  

As indicated above, the veteran has range of motion of the 
right knee from zero to 120 degrees on VA orthopedic 
examination in February 1994.  This is nearly fully range of 
motion.  See 38 C.F.R. § 4.71, Plate II (normal range of 
motion of the knee is from zero to 140 degrees).  Although 
this is mildly limited range of motion, it is noncompensable 
limitation of motion under Diagnostic Codes 5260, which 
requires that flexion be limited to 45 degrees in order to 
warrant a 10 percent evaluation.  It goes without saying that 
a compensable evaluation is not warranted under Diagnostic 
Code 5261 because the record discloses no current limitation 
of extension of the right knee.  

Under the rating schedule, however, slight impairment of the 
knee, including recurrent subluxation or lateral instability, 
warrants a 10 percent rating.  A 20 percent evaluation 
requires moderate impairment, and a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  The Board notes that the medical evidence since 
the receipt of the reopened claim shows that the veteran has 
experienced significant functional impairment of the right 
knee as a result of service-connected disability.  He has had 
medial and lateral joint line tenderness of the knee and a 
grinding or sand-like feeling in his knee joint.  As a 
consequence, his treating orthopedic surgeon in December 1993 
placed limitations on his activities.  These restrictions 
included stair climbing, deep knee bending and walking on 
uneven surfaces.  When seen by Dr. DiBartolo in September 
1994, the veteran's primary complaint was pain in his right 
leg due to traumatic arthritis of the knee.  Dr. DiBartolo 
noted that the veteran was unable to due much for his chronic 
pain because gastrointestinal disability precluded his taking 
non-steroidal anti-inflammatory drugs (NSAIDS).  This in turn 
rendered it difficult for the veteran, as a car salesman, to 
operate the pedals necessary for driving a motor vehicle.  
Thus, despite the relatively complete range of motion of the 
right knee, the Board is of the opinion that the veteran is 
entitled to a separate 10 percent rating for slight knee 
impairment under Diagnostic Code 5257 because this will 
coordinate the overall knee disability rating with the 
impairment of knee function.  See 38 C.F.R. § 4.21 (1999).  
Although a 10 percent rating is currently assigned under 
Diagnostic Code 5010 for traumatic arthritis of a major 
joint, a separate evaluation under Diagnostic Code 5257 is 
warranted because additional disability is demonstrated.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); see VAOPGCPREC 
9-98, 63 Fed. Reg. 56,703 (1998).  Separate compensable 
evaluations under Diagnostic Codes 5010 and 5257 will 
compensate the veteran for the functional impairment actually 
shown in his case.  See 38 C.F.R. §§ 4.10, 4.40 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (1999) (for painful motion) is in order 
where arthritis is established by x-ray findings and no 
actual limitation of motion of the affected joint is 
demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  Where some limitation of motion, albeit 
noncompensable motion, is demonstrated in the joint, the 
Lichtenfels rule is not for application.  

E.  Traumatic arthritis of the right hip

A rating decision dated in June 1994 granted service 
connection for traumatic arthritis of the right hip as 
secondary to the service-connected right below-knee 
amputation.  A 10 percent evaluation was assigned under 
Diagnostic Code 5010, effective from the date of receipt of 
the original claim for secondary service connection for the 
right hip disability on December 28, 1993.  The veteran 
perfected a timely appeal from the 10 percent rating assigned 
and, like his claim for an increased rating for post-
traumatic stress disorder, this is an original claim under 
Fenderson.  

The veteran developed right hip problems as a result of 
essentially the same biomechanical stresses that affected his 
right knee as a consequence of his service-connected right 
below-knee amputation.  For the purpose of rating disability 
from arthritis, the hip is also considered a major joint.  
38 C.F.R. § 4.45(f).  As with the right knee, traumatic 
arthritis of the right hip is rated as for degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Code 5010.  However, when his stump was examined by VA in 
February 1994, he had range of motion of the right hip from 
zero to 130 degrees.  Normal flexion of the hip is from zero 
to 125 degrees; normal abduction of the hip is from zero to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  The most recent 
documented range of motion of the right hip is not shown to 
be compensable under any potentially applicable rating code.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252.  Although 
limitation of rotation of the thigh warrants a 10 percent 
evaluation when toe-out of the affected leg cannot be 
performed to more than 15 degrees, 38 C.F.R. § 4.71a, 
Diagnostic Code 5253, the examiner in February 1994 found 
that the veteran had 20 degrees of internal rotation and 20 
degrees of external rotation.  There was no flexion 
contracture.  X-rays of the right hip showed early 
degenerative joint disease, with small osteophytes projecting 
from the lateral margin of the acetabulum, bilaterally.  The 
pertinent diagnosis was increasing discomfort in the right 
hip secondary to use of his prosthesis.  

When examined by Dr. DiBartolo in December 1993, X-rays 
showed mild minimal arthritis of the right hip joint, but 
fracture of the right hip or malunion of the right femur is 
not shown.  Thus, Diagnostic Code 5255 is not for 
application.  Indeed, X-rays of the right hip of record have 
not shown any type of dislocation or nonunion of the right 
hip such as to suggest the presence of flail joint.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5254.  There is, in fact, 
no cognate clinical condition to that indicated by Diagnostic 
Code 5257 such as to permit a separate or higher rating for 
the right hip disability currently diagnosed.  It is apparent 
that the functional impairment of the right hip, together 
with other orthopedic pathology, significantly contributes to 
the veteran's overall disability picture, which has been 
characterized by Dr. DiBartolo as a problem affecting the 
entire right side of the veteran's body.  In September 1994, 
Dr. DiBartolo noted that the veteran was experiencing 
progressive pain in his right hip in the form of right groin 
pain, which in turn caused the veteran to limp and to exhibit 
an inability to use his right leg with prosthesis properly.  
However, in the absence of more disabling manifestations 
specifically attributable to the specific right hip 
disability, there is no basis for an increased rating under 
the rating criteria currently in effect.  The complaints of 
pain are contemplated in the rating now assigned.  Even if 
functional impairment due to pain, pain on flare-up, or 
weakened movement, excess fatigability, incoordination, or 
limited rotation of the thigh were considered such as to 
warrant a 10 percent rating under Diagnostic Code 5253, a 
higher evaluation still would not be warranted.  This is 
because this would constitute prohibited "pyramiding" under 
the provisions of 38 C.F.R. § 4.14 (1999), which preclude 
rating a disability affecting the same anatomical part under 
different diagnostic codes in order to inflate artificially 
the service-connected evaluation.  Furthermore, a rating 
under Diagnostic Code 5003 and 38 C.F.R. § 4.59 is precluded 
for the same reason set forth above - although arthritis has 
been visualized on X-ray examination, there is limited, 
albeit noncompensable, motion of the right hip.  See 
Lichtenfels v. Derwinski, 1 Vet. App. at 488.  


ORDER

Restoration of a 60 percent evaluation for a below-knee 
amputation of the right leg, effective February 1, 1995, is 
denied.  

An evaluation in excess of 40 percent for residuals of a 
right below-knee amputation, effective from February 1, 1995, 
is denied.  

An evaluation in excess of 30 percent for post-traumatic 
stress disorder is denied.  

An evaluation in excess of 10 percent for residuals of a 
shell fragment wound of the right forearm (other than a right 
forearm scar) is denied.  

A separate 10 percent evaluation for a tender and painful 
scar of the volar aspect of the right forearm is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.  

An evaluation in excess of 10 percent for traumatic arthritis 
of the right knee is denied.  

A separate evaluation of 10 percent for slight impairment of 
the right knee is granted, subject to controlling regulations 
governing the payment of monetary benefits.  

An evaluation in excess of 10 percent for traumatic arthritis 
of the right hip is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

